Citation Nr: 1711607	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to a service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to August 1984.  He subsequently served in the Army National Guard from 1984 to 2008 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board denied these claims in a July 2013 decision.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order granting a February 2014 Joint Motion for Remand (JMR).  The case was returned to the Board for further action.  The Board then remanded these claims in June 2014.  The case is once again before the Board.

The issues of service connection for a lung disability and DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran has or had a hearing loss disability for VA purposes at any time during the pendency of the appeal.  




CONCLUSION OF LAW

The service-connection criteria for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A March 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, VA examination report, and service personnel records have been associated with the claims file.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA audiological examination in October 2016.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted above, this claim was remanded to the AOJ in June 2014 for additional evidentiary development including determining the dates of the Veteran's active duty, ACDUTRA, and INACDUTRA and obtaining outstanding treatment records.  The AOJ verified the Veteran's various periods of service and obtained updated VA treatment records.  The claim was then readjudicated in a December 2016 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A review of the medical evidence of record does not show the Veteran has a current hearing loss disability for VA purposes in either ear.  At the October 2016 VA examination, audiometric testing results did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies in either ear.  Additionally, the reported Maryland CNC Test scores of 100 percent do not meet the VA definition of a hearing loss disability for either ear.  The most recent audiogram prior to the Veteran's November 2008 claim, dated in January 2007, also did not show hearing loss for VA purposes.

As the Veteran's hearing acuity has been tested at least once during the appeals period and he has not claimed that these test results were in any way inaccurate, the Board finds that the evidence does not support a finding that the Veteran has or had hearing loss for VA purposes throughout the appeals period.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Without such evidence, service connection for bilateral hearing loss cannot be granted.  See Shedden/Caluza, supra.

The Board has also considered the Veteran's contentions that he has bilateral hearing loss that rises to the level of a disability for VA purposes.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology and audiometric testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.  Specific testing is needed to make that determination.  His assertions are therefore not competent evidence of a diagnosis of bilateral hearing loss for VA purposes.

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




REMAND

With regard to the lung claim, although later records note a history of childhood asthma, asthma is not noted on the enlistment examination, nor are there any records of a pre-existing lung disability on entrance to service.  A review of the service treatment records does show treatment for a mild asthma attack in September 1982.  VA treatment records and SSA records show a current diagnosis of asthma.  Despite the evidence of an in-service event, a current diagnosis of asthma, and the Veteran's contentions that his current asthma is related to his military service, he has not been afforded a VA examination for his lung claim.  As such, this claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the DM claim, the Veteran was afforded a VA examination and opinion in October 2016.  Although the examiner concluded that DM was at least as likely as not incurred in or caused by service, the examiner based her opinion solely on the basis that the Veteran developed DM in September 2008, which she believed was within one year of active service.  The Veteran did not, however, have active service within a year of September 2008; rather, the Veteran had periods of ACDUTRA and INACDUTRA in 2007 and 2008, and the one-year presumption for service connection does not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, the examiner concluded that the Veteran's DM was not caused by medications taken for his service-connected low back disability.  However, she did not address whether the Veteran's DM was aggravated by his service-connected low back disability, including any medications.  As such, the claim must be remanded for an addendum opinion to address direct service connection and secondary aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 8 Vet. App. 374 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to address the nature and etiology of his claimed lung disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should identify all current lung diagnoses, including any that may have resolved during the appeals period (August 2008 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service.  The examiner should specifically address the September 1982 service treatment record regarding the Veteran's asthma attack.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The claims file should be returned to the October 2016 VA medical examiner, if possible, for an addendum opinion.  If the October 2016 medical examiner is not available, the claims file should be provided to another appropriate examiner.  The examiner must review the claims file and the opinions must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.  

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed DM was caused or aggravated (made worse) by any of his service-connected disabilities, including his low back disability and any medications taken for such.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed DM arose during or within one year of a period of honorable active duty, arose during a period of ACDUTRA, or is otherwise causally related to his periods of active duty, ACDUTRA, and/or INACDUTRA.  The examiner is reminded that the one-year presumption of service connection for DM does not apply to periods of ACDUTRA or INACDUTRA.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


